Per Curiam,
The court below very properly refused to take off the *63judgment of nonsuit which, was entered in this case. The boy who was injured was clearly a trespasser upon the tracks of the defendant company, at a place, where the difficulty in getting upon them, from the direction in which the boy approached, was very great. It appears from the record, that in order to accomplish his purpose, the boy climbed more than thirty feet up the steplike end of a stone abutment, and then apparently stepped around the end of an iron fence, walked along one track, over a trestle and between iron girders, and then while in the act of crossing ánother track, was struck by an approaching train. There was no warrant or excuse for the action of the boy, in coming upon the tracks in this way. There is not the slightest intimation in the testimony, that the injury was the result of wilful or wanton conduct upon the part of any employee of the defendant company.
The judgment is affirmed.